Citation Nr: 1550254	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left testicle epididymitis.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement for service connection for internal hemorrhoids.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to an initial compensable rating for service-connected right fourth finger distal interphalangeal (DIP) degenerative joint disease (DJD).

8.  Entitlement to an initial compensable rating for service-connected right knee osteoarthritis.

9.  Entitlement to an initial compensable rating for service-connected status post sphincterotomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1992 and from April 1994 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an initial compensable rating for right fourth finger DIP DJD, entitlement to an initial compensable rating for right knee osteoarthritis and entitlement to an initial compensable rating for status post sphincterotomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence does not reflect a current diagnosis of epididymitis of the left testicle.
2.  The medical evidence does not reflect that the Veteran is currently anemic.

3.  The medical evidence does not reflect that the Veteran currently has colon polyps.

4.  The medical evidence does not reflect that the Veteran currently has internal hemorrhoids.

5.  The medical evidence does not reflect that the Veteran currently has a diagnosed right elbow disability.

6.  The medical evidence does not reflect that the Veteran currently has a diagnosed right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left testicle epididymitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for entitlement to service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for entitlement to service connection for internal hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303  (2015).

5.  The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In this case, the Veteran was provided with the required notice in December 2010 prior to the initial rating decision in May 2012.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  In this case, the RO associated the Veteran's service treatment records with the claims file.  It is unclear whether the Veteran is receiving VA or private treatment for any of his conditions.  The Veteran indicated in response to the December 2010 notice letter that he had no other information or evidence to give VA to support his claim.  In August 2015, the Board noted there was no substantive appeal or Form 9 in the claims file, although it was recorded that one was timely filed in October 2013.  The Board sent a letter to the Veteran and his representative affording him an additional 60 days to provide further evidence or argument in support of his claim.  No response was forthcoming.  As such, the Board will review the claim on the basis of the evidence of record, to include service treatment records, a VA examination and the Veteran's lay statements.  If the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

The Veteran was afforded an appropriate VA examination in June 2011.  The examiner who conducted the examiner recorded the Veteran's subjective complaints and provided diagnoses where possible based on physical examination of the Veteran.  Opinions rendered were supported by rationale. 

The Board finds that no additional RO action to further develop the record, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran's service connection claims arise from a Pre-Discharge Compensation Claim filed in December 2010.  

a. Left Testicle Epididymitis

At the June 2011 VA examination, the Veteran reported that left testicle epididymitis began in September 2007 following a vasectomy.  He stated he had a vasectomy done, and ever since had been having problems with his left testicle.  He reported that he did not sustain any trauma or the genitals or genitourinary symptom.  He was unclear as to whether the condition had been formally diagnosed, but indicated that he experienced lethargy.  The Veteran denied fever, nausea, flank pain, chills, vomiting, back pain, syncope, anorexia, dyspnea, lower abdominal pain, angina, edema or weakness.  The Veteran did not indicate any difficulties with urinating or issues with erectile functioning.   Upon examination, the examiner determined there was no pathology present to render a diagnosis.  An examination of the left testicle revealed a well-developed, well descended testis, no mass, no atrophy and no tenderness.  The testicle was "normal in size and consistency, normal seminal vesicle and normal epididymis."

In his August 2012 notice of disagreement, the Veteran explained his belief that the cords were still twisted inside the testicle and that he continued to have "extreme pain to the point [he is] unable to walk or sit for long periods of time."  He reported having been put back on fully duty after his vasectomy instead of being able to follow recommended aftercare instructions of light and limited duty.

There is no additional evidence of record indicating whether the Veteran currently has a diagnosis of left testicle epididymitis.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for left testicle epididymitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

b.  Anemia

The Veteran reported that he had suffered from anemia since 2002.  He indicated that as a "result of his hematological condition, he has light-headedness and easy fatigability."  Upon examination, the examiner determined that there was no diagnosis because the condition had resolved.  She noted there was "no residual of vascular infarction."  

In his August 2012 notice of disagreement, the Veteran alleged that anemia was "not fully and properly documented due to lack of proper medical documentation on the ship."  He indicated having blood loss during bowel movements keeping his iron low.  He indicated anemia was documented by one ship doctor who recommended the B-complex and iron supplements.  He also indicated he did not heal properly after his sphincterotomy due to his ship's duties and the poor medical staff and care prior to his discharge.  He indicated his belief that due to bleeding from his rectum daily his iron remains low causing him to still have anemia.

Although there is evidence of anemia in service, the current evidence indicates that anemia resolved and the Veteran no longer has anemia.  There is no medical evidence in the record showing current treatment for or diagnosis of anemia.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for anemia must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

c.  Colon Polyps

At the June 2011 VA examination, the Veteran stated he was diagnosed with colon polyps 9 years previously.  He indicated having two colonoscopies.  During the first colonoscopy, 2 polyps were found; one was identified as pre-cancerous.  A second colonoscopy found 2 more polyps.  Upon examination, the examiner did not find evidence of colon polyps and declined to render a diagnosis stating there was no pathology to render a diagnosis.

In his August 2012 notice of disagreement, the Veteran explained that over the last 6 years four polyps had been found and removed during two colonoscopies.  He explained two of these were found to be precancerous.    

Although there is evidence that the Veteran had colon polyps in service that were removed, the current evidence does not suggest that the Veteran currently has colon polyps.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for colon polyps must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

d.  Internal Hemorrhoids

At his June 2011 VA examination, the Veteran indicated he was initially diagnosed with internal hemorrhoids in 2002.  He reported anal itching, diarrhea, a nagging feeling to empty bowel, swelling, perianal discharge and anal bleeding.  He reported still having hemorrhoids that recur occasionally, although he was not receiving any treatment for the condition.  Upon examination, the examiner indicated there was no pathology present to render a diagnosis.  A rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infection, spinal cord injury, protrusion or loss of sphincter control.  The anal reflexes and anal wall were normal.  There were no hemorrhoids detected during the rectal examination and the examination of the prostate was within normal limits.

In his August 2012 notice of disagreement, the Veteran indicated that hemorrhoids were found and thought to be repaired during service.  He indicated he was not sure of this "due to the amount of bleeding and not [being] able to follow proper aftercare and diet from surgery on the ship."  He indicated that he still had anal leakage and bleeding on a daily basis.  

The evidence does not currently reflect that the Veteran has hemorrhoids or is seeking current treatment for hemorrhoids.    There was no evidence of anal bleeding or hemorrhoids upon examination in June 2011 and no more recent evidence shows that hemorrhoids have recurred.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for internal hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

e.  Right Elbow Disability

At the June 2011 VA examination, the Veteran stated that his right elbow disability had existed since 1997.  He indicated having acquired cellulitis in his elbow and that he was hospitalized for 6 days during service.  He reported he currently had occasional stiffness; however, he was not receiving any treatment for his elbow.  Upon examination, the examiner determined there was no pathology present to diagnose a current disability of the right elbow.  The elbow showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion of the elbow was normal and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the right elbow were within normal limits.

In this August 2012 notice of disagreement, the Veteran indicated that occasionally his right elbow would lock up and go numb and that it still felt tender.

There is no additional evidence of record indicating whether the Veteran currently has a diagnosis of or is seeking treatment for a right elbow disability.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right elbow disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

f.  Right Shoulder Condition

At the June 2011 VA examination, the Veteran stated that his right shoulder condition had existed since 1997.  He indicated the condition occurred while carrying a valve up a ladder from a pier. He reported having dislocated the shoulder.  He indicated he was not currently seeking any current treatment for the shoulder. Upon examination, the right shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  No ankylosis was identified.  Range of motion was noted to be within normal limits and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Upon examination, the examiner determined there was no pathology present to diagnose a current disability of the right shoulder.  X-rays of the right shoulder were within normal limits and revealed no fracture or other significant bone, joint or soft tissue abnormality.

In his August 2012 notice of disagreement, the Veteran indicated that on occasion his shoulder would feel as if it had "fallen out of place and cause extreme pain for several days."

There is no additional evidence of record indicating whether the Veteran currently has a diagnosis of or is seeking treatment for a right shoulder disability.    The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently had the disability for which benefits are being claimed at some point during the pendency of the appeal or the criteria for service connection are not met.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right shoulder disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board acknowledges the Veteran's own contentions regarding the presence of left testicle epididymitis, anemia, colon polyps, hemorrhoids, and right elbow and right shoulder problems. However, the evidence of record does not demonstrate that the Veteran has specialized medical training or expertise or are otherwise competent to speak upon medical subjects to include rendering a diagnosis of a medical condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").


ORDER

Entitlement to service connection for left testicle epididymitis is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for internal hemorrhoids is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



REMAND

Reasons for Remand: To schedule the Veteran for VA examinations to determine the current severity of his service-connected disabilities.

a.  Right Fourth Finger

The Veteran's right fourth finger disability is rated as zero percent disabling under Diagnostic Code  (DC) 5226.  Initially, the Board notes that DC 5226 relates to ankylosis of the long (or middle) finger.  DC 5227 provides a nonecompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 provides that VA should also consider whether an evaluation for amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.   

The Board finds upon review of the evidence that the record does not contain the information necessary to fully consider whether an evaluation for amputation is warranted and it does not appear that the RO considered that ankylosis at the DIP joint did appear to be effecting the overall function of the Veteran's hand at the June 2011 VA examination.

Upon examination in June 2011, the Veteran reported having tendon repair in October 2003.  He described "pain specifically to the ring finger, decreased dexterity specifically to the first knuckle, locking specifically to the ring finger, stiffness specifically to the 3rd and 4th digit and swelling specifically to the hand."  He reported experiencing flare-ups as often as 4 times per month and each time lasting for 2 hours which were precipitated by physical activity.  During flare-ups, the Veteran described limitation of motion of the joint and stated he was unable to bend his finger at the first knuckle.  

Upon examination, a deformity at the DIP joint was noted caused by surgical repair of the tendon.  The degree of angulation was noted to be 10 degrees and it was reported that the angulation did not interfere with other digit motion, although it did interfere with hand function.  Ankylosis at the DIP joint was noted.  The gap between the tip of the ankylosed right ring finger and the proximal transverse crease of the palm was noted to be 1 centimeter.  Range of motion was noted to be normal for the PIP joint and the MP joint.  Flexion for the DIP joint was not listed.  It was noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

In his August 2012 notice of disagreement, the Veteran explained he did not always have full motion or full feeling in his hand.  He indicated there were times that the joint locked up and he experienced "trigger finger."

As noted above, under DC 5227, a noncompensable evaluation is the maximum evaluation for any ankylosis, either favorable or unfavorable, of the ring or little finger.  See 38 C.F.R. § 4.71.  Additionally, under DC 5230, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring finger.  Id. 

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, DC 5155. Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216.
 
There is evidence of ankylosis at the DIP joint in the ring finger.  The examination report in June 2011 did not make clear as to whether there was also ankylosis at the metacarpophalangeal and/or proximal interphalangeal joint.  It was noted "rotation/angulation of the bones is grip" and that the angulation did not interfere with other digit motion, but it did interfere with overall hand function.  The Board finds on remand, the information regarding where ankylosis is located in the joints, whether there is angulation of the bone and how that affects hand function overall must be more clearly presented in an adequate examination report.

Also notable is DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DC 5230). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Code 5003. Under 38 C.F.R. § 4.45(f), a group of minor joints of the upper extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, the Veteran's is service-connected for arthritis (a.k.a. degenerative joint disease).  On remand, the examination report should clearly indicate whether the Veteran's disability involves the interphalangeal, metacarpal and/or carpal joints.

The current level of disability is most important in claims for an increased rating. Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a). Here, the most recent examination of the Veteran's hand was over four years ago. Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  In addition, more information is necessary to evaluate whether there is the functional equivalent of amputation and the extent of interference with overall functioning of the hand caused by the service-connected fourth finger disability.

b.  Right Knee

In the May 2012 rating decision, the RO granted service connection for right knee osteoarthritis and assigned a non-compensable rating for a diagnosed disability with no compensable symptoms.

The June 2011 examination indicated edema, abnormal movement, tenderness and guarding of movement in the right knee.  There was no evidence of instability, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  Examination of the right knee revealed crepitus without recurvatum and locking pain.  Ankylosis was not found and range of motion was within normal limits.  No additional limitation was seen after repetitive motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In his August 2012 notice of disagreement, the Veteran indicated his right knee locked up so he could not bend it and it would give out.  He reported having fallen due to it giving way. He also noted experiencing "massive amounts of pain and swelling."  

The symptomatology the Veteran described in his notice of disagreement indicates a worse disability than that reflected on examination in June 2011.  There is evidence of instability and locking that was not recognized upon examination.  Given that the current level of disability is most important in claims for an increased rating and VA's duty to assist includes providing the Veteran an adequate examination, the Board finds that remand for an additional examination to reflect the current state of the Veteran's disability is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) . 

c. Status Post Sphincterotomy

In the May 2012 rating decision, the RO granted service connection for slight impairment of sphincter control without leakage under DC 7332.

Under DC 7332, 10 percent rating is appropriate for constant, slight, or occasional moderate leakage. A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad. A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements. And, complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332 (2015).  

At the June 2011 VA examination, the Veteran reported anal itching, diarrhea, swelling and perianal discharge.  He described a leakage of stool which occurred less than 1/3 of the day in slight amounts.  He indicated the use of a pad was not necessary.   He indicated the he did not experience any overall functional impairment from the condition.

In his August 2012 notice of disagreement, the Veteran indicated that he still experienced massive bleeding and leakage as he did prior to his sphincterotomy.  


The symptomatology the Veteran described in his notice of disagreement indicates a worse disability than that reflected on examination in June 2011.  Given that the current level of disability is most important in claims for an increased rating and VA's duty to assist includes providing the Veteran an adequate examination, the Board finds that remand for an additional examination to reflect the current state of the Veteran's disability is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) . 

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records and any outstanding STRs from both the Veteran's periods of service (November 1990 to October 1992 and April 1994 to December 2010) with the electronic claims file.

2. Following association of records with the claims file, schedule the Veteran for a VA examination of the right hand to determine the current severity of his right fourth finger disability. The examiner must review the electronic claims folder in conjunction with the examination. 

The examiner should describe all symptomatology associated with the right fourth finger disability. All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right fourth finger (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the right fourth finger disability due to pain or weakness, and document all objective evidence of those symptoms. In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use. 

The examiner should also note whether ankylosis, either favorable or unfavorable, is present in the metacarpophalangeal and/or proximal interphalangeal joints and whether the right fourth finger disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.

The examiner should clearly indicate whether the Veteran's disability involves the interphalangeal, metacarpal and/or carpal joints and whether arthritis/degenerative joint disease are present in the joints.

The examiner should comment on whether the Veteran has any neurological manifestations considering reports of loss of feeling in the hand in the Veteran's August 2012 notice of disagreement. If the Veteran exhibits any neurological manifestations that are related to the service-connected right fourth finger disability, the examiner should identify the nerve or nerves involved and indicate whether the impairment is mild, moderate, or severe. 

The examiner should note the Veteran's statements regarding being unable to bend the finger at the knuckle, and experiencing "pain specifically to the ring finger, decreased dexterity specifically to the first knuckle, locking specifically to the ring finger, stiffness specifically to the 3rd and 4th digit and swelling specifically to the hand."  

Finally, the examiner should provide an opinion as to the functional effect of the service-connected right finger disability on the Veteran's daily activities, to include his ability to work.

 A rationale for any opinion expressed should be provided.

3.  Following association of treatment records with the claims file, schedule the Veteran for a VA examination of the right knee to determine the current severity of his service-connected disability. The examiner must review the electronic claims folder in conjunction with the examination. 

All necessary tests, including imaging studies, should be performed and the results documented in the report.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner should also perform testing of all ligaments and characterize any findings of subluxation and/or lateral instability as mild, moderate, or severe.  Additionally, the examiner should assess the cartilage in both knees and note any dislocation or episodes of 'locking', pain, and effusion in the joint.   All symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional effect of the service-connected right knee disability on the Veteran's daily activities, to include his ability to work.

 A rationale for any opinion expressed should be provided.

4.  Following association of treatment records with the claims file, schedule the Veteran for a VA examination to determine the severity of any residuals, status post sphincterotomy. The examiner must review the electronic claims folder in conjunction with the examination. 

The examiner should report all manifestations of service-connected residuals, to allow for rating under the appropriate rating criteria.  The examiner should specifically determine whether the Veteran exhibits any of the following: occasional involuntary bowel movements necessitating wearing of pad; extensive leakage or fairly frequent involuntary bowel movements; or complete loss of sphincter control.

Finally, the examiner should provide an opinion as to the functional effect of the service-connected residuals, status post sphincterotomy on the Veteran's daily activities, to include his ability to work.

 A rationale for any opinion expressed should be provided.

5.  After the development requested has been completed, the RO must readjudicate the claims. If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


